Citation Nr: 0323379	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable evaluation for status post right 
spermatocelectomy, epididymis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to June 1991.  
This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana 
regional office (RO).

The veteran testified at a video conference hearing before 
the undersigned in March 2003.  A transcript of that hearing 
has been associated with the file.
  
In a March 2003 written statement, the veteran indicated he 
was seeking an increased rating for his service connected 
knee and back disorders.  Those issues are hereby referred to 
the RO for initial consideration.


REMAND

According to the record, the veteran's most recent medical 
examination of his service-connected disability was conducted 
in October 2000.  The veteran testified at the hearing that 
his disability has worsened since that time.  The Board is of 
the opinion that a more current evaluation is needed in order 
to properly evaluate the veteran's claim.  Additionally, the 
Board notes that the most recent VA medical records are dated 
December 2001.  The veteran indicated that he had received 
treatment since that time. 

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with the 
due process requirements, the case is remanded to the 
regional office (RO) for the following development:

1.  The RO should obtain all inpatient and 
outpatient medical records relating to the 
veteran since December 2001 from VAMC 
Alexandria.  All records obtained should be 
associated with the claims folder. 

2.  After completion of # 1 above, tThe RO 
should also schedule the veteran for a VA 
urology examination in order to assess the 
nature and extent of his status post right 
spermatocelectomy, epididymis.  The claims 
folder, including a copy of this remand 
order, should be made available for review by 
the examiner in conjunction with the 
examination.  Laboratory tests, and/or other 
diagnostic studies should be performed as 
deemed appropriate by the examiner.

The examiner should specifically indicate 
whether there is any evidence of associated 
renal dysfunction, urinary leakage, urinary 
frequency, obstructed voiding, and/or urinary 
tract infections.

If there is evidence of urinary frequency, 
the examiner should report the duration of 
the daytime voiding interval.  The examiner 
should also indicate how often the veteran 
awakens to void.

If there is evidence of obstructed voiding, 
the examiner should indicate whether any 
noted obstructive symptomatology (including 
any hesitancy, slow or weak stream, or 
decreased force of stream) is best described 
as slight, moderate, or marked; whether there 
is evidence of stricture disease requiring 
periodic dilatation and, if so, how often 
dilatation is required; whether there is 
evidence of recurrent urinary tract 
infections secondary to obstruction; whether 
uroflowmetry reveals a peak flow rate less 
than 10cc/sec; whether post- void residuals 
are greater than 150cc; and whether there is 
evidence of urinary retention requiring 
intermittent or continuous catheterization.

If there is evidence of urinary tract 
infections, the examiner should indicate 
whether there is evidence that such 
infections are recurrent and/or symptomatic; 
whether the infections are so severe as to 
require drainage/frequent hospitalization 
and, if so, the frequency with which such 
treatment is required; whether intensive 
management is required and, if so, whether it 
is required on a continuous or intermittent 
basis; and whether long-term drug therapy is 
necessary.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  The 
examination report should then be associated 
with the veteran's claims folder.

3.  The RO should readjudicate the veteran's 
increased rating claim, to include the 
additional medical records submitted since 
the last statement of the case.  If any of 
the benefits sought on appeal remains denied, 
the appellant and the appellant's accredited 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



